Case: 2:20-cr-00001-MHW-NMK Doc #: 23 Filed: 07/20/20 Page: 1 of 1 PAGEID #: 85



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA

        v.                                                       2:20-CR-001
                                                                 JUDGE MICHAEL H. WATSON
JOSHUA L. HAY


                                                ORDER

        Upon Defendant’s motion, ECF No. 22, and without objection by the United States or the Pretrial

Services Officer, Defendant’s conditions of pretrial release are MODIFIED to permit Defendant to use

his employer’s computer (which cannot be used to access the internet beyond the business’ ordering

program) at his place of employment, but only to the extent required by his job.

        IT IS SO ORDERED.




                                                     s/ Norah McCann King
                                                     Norah McCann King
                                                     United States Magistrate Judge
DATED: July 20, 2020




                                                    1
